Case 2:20-cv-02089-JPM-tmp Document 1 Filed 02/05/20 Page 1 of 18           PageID 1




              IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF TENNESSEE

BRANDON SMITH,                           *
individually,                            *
                                         *
      Plaintiff,                         *
                                         *
v.                                       *    Case No._______________
                                         *
RI CK2, LLC,                             *
a limited liability company,             *
                                         *
     Defendant.                          *
______________________________

                                   COMPLAINT

       Plaintiff BRANDON SMITH (“SMITH” or “Plaintiff”) hereby sues

Defendant, RI CK2, LLC, a Delaware limited liability company,(hereinafter

“Defendant”) pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et

seq. (“ADA”), and its implementing regulations, the ADA’s Accessibility

Guidelines, 28 C.F.R. Part 36 (“ADAAG”) and alleges as follows:

                        JURISDICTION AND PARTIES

      1.     This is an action for declaratory and injunctive relief pursuant to Title

III of the ADA. This Court is vested with original jurisdiction over the action

pursuant to 28 U.S.C. §§ 1331 and 1343 for Plaintiff’s claims pursuant to 42 U.S.C.

§ 12181 et seq., based upon Defendant, RI CK2, LLC’s, failure to remove physical

barriers to access and violations of Title III of the ADA.


                                                                            Page 1 of 18
Case 2:20-cv-02089-JPM-tmp Document 1 Filed 02/05/20 Page 2 of 18              PageID 2




       2.     Venue is properly located in the Western District of Tennessee pursuant

to 28 U.S.C. § 1391(b) because venue lies in the judicial district of the property situs

or the judicial district in which a substantial part of the events or omissions giving

rise to Plaintiff’s claims occurred. The Defendant’s property is located in and does

business within this judicial district and all events giving rise to this lawsuit occurred

in this judicial district.

       3.     Plaintiff, BRANDON SMITH, is and has been at all times relevant to

the instant matter, a natural person residing in Tennessee and is sui juris.

       4.     Plaintiff is an individual with disabilities as defined by the ADA.

       5.     Plaintiff is substantially limited in performing one or more major life

activities, including but not limited to: walking and standing.

       6.     Plaintiff uses a wheelchair for mobility purposes.

       7.     Plaintiff is also an independent advocate of the rights of similarly

situated disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s

civil rights, monitoring, determining and ensuring whether places of public

accommodation are in compliance with the ADA. Plaintiff’s motivation to return to

a location, in part, stems from a desire to utilize ADA litigation to make his home

community more accessible for Plaintiff and others; and pledges to do whatever is

necessary to create the requisite standing to confer jurisdiction upon this Court so an

injunction can be issued correcting the numerous ADA violations on the Subject


                                                                                Page 2 of 18
Case 2:20-cv-02089-JPM-tmp Document 1 Filed 02/05/20 Page 3 of 18           PageID 3




Property, including returning to the Subject Property as soon as it is accessible

(“Advocacy Purposes”).

      8.     Defendant, RI CK2, LLC, is a foreign company conducting business in

the State of Tennessee and within this judicial district.

                           FACTUAL ALLEGATIONS

      9.     In September of 2019, Plaintiff attempted to but was deterred from

patronizing and/or gaining equal access as a disabled patron, to Krystal, a fast food

restaurant located at 1377 Union Avenue, Memphis, Tennessee 38104 (“Subject

Facility”, “Subject Property”).

      10.    RI CK2, LLC, is the owner, lessor, and/or operator/lessee of the real

property and improvements that are the subject of this action, specifically Krystal

and its attendant facilities, including vehicular parking and exterior paths of travel

within the site identified by the Shelby County Assessor parcel identification number

016020 00003C. (“Subject Facility”, “Subject Property”).

      11.    Plaintiff lives within twenty (25) miles of the Subject Property. Because

the Subject Property is located on the direct route from Plaintiff’s residence to the

Medical District in downtown Memphis that he frequents routinely, he is

consistently where the Subject Property is located and travels in and about the

immediate area of the Subject Property numerous times every month.




                                                                            Page 3 of 18
Case 2:20-cv-02089-JPM-tmp Document 1 Filed 02/05/20 Page 4 of 18            PageID 4




      12.    Plaintiff’s access to the Subject Property and/or full and equal

enjoyment of the goods, services, facilities, privileges, advantages and/or

accommodations offered therein were denied and/or limited because of his

disabilities, and he will be denied and/or limited in the future unless and until

Defendant, RI CK2, LLC, is compelled to remove the physical barriers to access and

correct the ADA violations that exist at the Subject Property, including those set

forth in this Complaint.

      13.    Plaintiff has visited, i.e. attempted to patronize, the Subject Property on

multiple prior occasions, and at least once before as a patron and advocate for the

disabled. Plaintiff intends on revisiting the Subject Property within six months of the

filing of this Complaint or sooner, as soon as the barriers to access detailed in this

Complaint are removed. The purpose of the revisit is to be a regular patron, to

determine if and when the Subject Property is made accessible, and to maintain

standing for this lawsuit for Advocacy Purposes.

      14.    Plaintiff intends on revisiting the Subject Property to enjoy the same

experiences, goods, and services available to Defendant’s non-disabled patron as

well as for Advocacy Purposes, but does not intend to continue to repeatedly re-

expose himself to the ongoing barriers to equal access and engage in the futile

gesture of attempting to patronize the Subject Property, a business of public




                                                                              Page 4 of 18
Case 2:20-cv-02089-JPM-tmp Document 1 Filed 02/05/20 Page 5 of 18           PageID 5




accommodation known to Plaintiff to have numerous and continuing barriers to

equal access for wheelchair users.

      15.    Plaintiff recently traveled to the Subject Property as a patron and as an

independent advocate for the disabled, encountered and/or observed the barriers to

access that are detailed in this Complaint, engaged those barriers where physically

possible, suffered legal harm and legal injury, and will continue to suffer such harm

and injury as a result of the illegal barriers to equal access present at the Subject

Property.

               COUNT I – CLAIM FOR INJUNCTIVE RELIEF
                  (Against Defendant for ADA Violations)

      16.    The effective date of Title III of the ADA was January 26, 1992 (or

January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

      17.    The Subject Property is a public accommodation and service

establishment.

      18.    Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal

regulations to implement the requirements of the ADA. 28 C.F.R. Part 36.

      19.    Public accommodations were required to conform to these regulations

by January 26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer



                                                                            Page 5 of 18
Case 2:20-cv-02089-JPM-tmp Document 1 Filed 02/05/20 Page 6 of 18            PageID 6




employees and gross receipts of $500,000 or less). 42 U.S.C. § 12181 et seq.; 28

C.F.R. § 36.508(a).

     20.    The Subject Property must be, but is not, in compliance with the ADA

and the ADAAG.

     21.    Plaintiff has attempted to, and has to the extent possible, accessed the

Subject Property in his capacity as a patron at the Subject Property and as an

independent advocate for the disabled, but could not fully do so because of his

disabilities resulting from the physical barriers to access, dangerous conditions and

ADA violations that exist at the Subject Property that preclude and/or limit his

access to the Subject Property and/or the goods, services, facilities, privileges,

advantages and/or accommodations offered therein, including those barriers,

conditions and ADA violations more specifically set forth in this Complaint.

     22.    Plaintiff intends to visit the Subject Property again in the very near

future as a patron and as an independent advocate for the disabled, in order to utilize

all of the goods, services, facilities, privileges, advantages and/or accommodations

commonly offered to able-bodied patrons of the Subject Property but will be unable

to fully do so because of his disability and the physical barriers to access, dangerous

conditions and ADA violations that exist at the Subject Property that preclude

and/or limit his access to the Subject Property and/or the goods, services, facilities,

privileges, advantages and/or accommodations offered therein, including those


                                                                             Page 6 of 18
Case 2:20-cv-02089-JPM-tmp Document 1 Filed 02/05/20 Page 7 of 18           PageID 7




barriers, conditions and ADA violations more specifically set forth in this

Complaint.

     23.     Defendant, RI CK2, LLC, has discriminated against Plaintiff (and

others with disabilities) by denying his access to, and full and equal enjoyment of

the goods, services, facilities, privileges, advantages and/or accommodations of the

Subject Property, as prohibited by, and by failing to remove architectural barriers

as required by, 42 U.S.C. § 12182(b)(2)(A)(iv).

     24.     Defendant, RI CK2, LLC, will continue to discriminate against Plaintiff

and others with disabilities unless and until RI CK2, LLC, is compelled to remove

all physical barriers that exist at the Subject Property, including those specifically

set forth herein, and make the Subject Property accessible to and usable by Plaintiff

and other persons with disabilities.

     25.     A specific list of unlawful physical barriers, dangerous conditions and

ADA violations which Plaintiff experienced and/or observed that precluded and/or

limited Plaintiff’s access to the Subject Property and the full and equal enjoyment

of the goods, services, facilities, privileges, advantages and accommodations of the

Subject Property include, but are not limited to:

                            ACCESSIBLE PARKING
             a. There is no van accessible parking present designated
                as such with upright signage displaying “Van
                Accessible” in violation of Section 4.6 of the 1991
                ADAAG and Sections 208, 302 and 502 of the 2010

                                                                            Page 7 of 18
Case 2:20-cv-02089-JPM-tmp Document 1 Filed 02/05/20 Page 8 of 18          PageID 8




              ADAAG. These violations made it dangerous for
              Plaintiff to utilize the parking facility and caused him
              undue upset and loss of opportunity.

           b. The accessible parking spaces are not level in all
              directions and has areas of uneven, broken pavement
              because of Defendant’s practice of failing to inspect
              and maintain the parking surface in violation of 28 CFR
              § 36.211, Sections 4.5.1 and 4.6.3 of the 1991 ADAAG
              and Sections 302 and 502.4 of the 2010 ADAAG.
              These violations made it dangerous for Plaintiff to
              utilize the parking facility and caused him undue upset
              and loss of opportunity.

           c. The access aisle serving the designated accessible
              parking space is not level in all directions and has areas
              of uneven, broken pavement within the access aisle
              because of Defendant’s practice of failing to inspect
              and maintain the parking surface in violation of 28 CFR
              § 36.211, Section 4.6.3 of the 1991 ADAAG and
              Section 502.4 of the 2010 ADAAG. These violations
              made it dangerous for Plaintiff to utilize the parking
              facility and caused him undue upset and loss of
              opportunity.

           d. The paint delineating the accessible parking and/or
              access aisle serving the designated accessible parking
              is not maintained so that it clearly marks the accessible
              parking location in violation of 28 CFR § 36.211,
              Section 4.6 of the 1991 ADAAG, and Section 502.3.3
              of the 2010 ADAAG. These violations made it
              dangerous for Plaintiff to utilize the parking facility
              and caused him undue upset and loss of opportunity.


                        ACCESSIBLE ROUTE/RAMP



                                                                           Page 8 of 18
Case 2:20-cv-02089-JPM-tmp Document 1 Filed 02/05/20 Page 9 of 18         PageID 9




           e. There are slope variations at the ramp’s bottom landing
              area which contains changes in direction creating a
              compound cross slope in violation of Section 4.8 of the
              1991 ADAAG and Section 405.4 of the 2010 ADAAG.
              This violation made it dangerous for Plaintiff to access
              the Subject Facility and caused Plaintiff loss of
              opportunity and anguish.

                         ACCESSIBLE ENTRANCE

           f. The accessible entrance does not provide the minimum
              requisite level maneuvering clearance for a forward
              approach to the pull side of the designated accessible
              exterior public entry door and/or a hinge approach to
              the pull side of the designated accessible exterior
              public entry door and/or for a latch approach to the pull
              side of the designated accessible exterior public entry
              door in violation of Section 4.13.6 of the 1991 ADAAG
              and Section 404.2.4 of the 2010 ADAAG. This
              violation made it dangerous for Plaintiff to access the
              Subject Facility and caused Plaintiff loss of
              opportunity and anguish.

                         ACCESSIBLE RESTROOMS

           g. The restroom door closer causes the door to close too
              quickly. Violation: The sweep speed settings of the
              door closer for the accessible restroom door has not
              been maintained properly by Defendant which has
              caused the door closing speed to increase with time and
              use so that the time allowed to transition the door, from
              an open position of 90 degrees to a position of 12
              degrees from the latch, is too brief to allow individuals
              with mobility impairments to enter and/or exit safely,
              independently and/or without difficulty in violation of
              Section 4.13.10 of the 1991 ADAAG and Section
              404.2.8 of the 2010 ADAAG. This accessible feature is

                                                                          Page 9 of 18
Case 2:20-cv-02089-JPM-tmp Document 1 Filed 02/05/20 Page 10 of 18         PageID 10




               not being maintained by Defendant in violation of 28
               CFR § 36.211. These violations prevented access to
               Plaintiff equal to that of able-bodied individuals and
               caused Plaintiff anxiety, loss of opportunity,
               embarrassment and humiliation.

            h. The pressure setting on the restroom door closer has
               not been maintained properly by Defendant which has
               caused the pressure required to open/close the restroom
               door to increase with time and use such that the
               restroom door requires excessive force to open.
               Violation: The restroom door requires more than the
               maximum allowable opening force for an interior
               hinged door (5 foot pounds-force) in violation of
               Section 4.13.11 of the 1991 ADAAG and Section
               404.2.9 of the 2010 ADAAG Standards. This
               accessible feature is not being maintained by
               Defendant in violation of 28 CFR § 36.211. These
               violations prevented access to Plaintiff equal to that of
               able-bodied individuals and caused Plaintiff anxiety,
               loss of opportunity, embarrassment and humiliation.

            i. There is no side wall grab bar provided for equal access
               to the toilet in violation of Sections 4.16.4, 4.26 and
               Figure 29 of the 1991 ADAAG and Section 604.5.2 of
               the 2010 ADAAG. This violation made it impossible
               for Plaintiff to safely transfer to the toilet from his
               wheelchair.

            j. The toilet is mounted too far from the side wall.
               Violation: The toilet is mounted at a noncompliant
               distance from the side wall in violation of Section
               4.16.2 of the ADAAG and Section 604.2 of the 2010
               ADAAG. This violation made it dangerous to attempt
               to transfer from Plaintiff’s wheelchair to the toilet.



                                                                           Page 10 of 18
Case 2:20-cv-02089-JPM-tmp Document 1 Filed 02/05/20 Page 11 of 18           PageID 11




            k. The toilet paper dispenser is mounted too far from the
               toilet for access to wheelchair users. Violation: The
               toilet paper dispensers are mounted at a noncompliant
               distance from the toilet in violation of Section 4.16.6 of
               the 1991 ADAAG and Section 604.7 of the 2010
               ADAAG. This violation prevented access to the toilet
               paper dispenser for the Plaintiff solely because he uses
               a wheelchair, and in so doing caused Plaintiff to suffer
               feelings of isolation and anguish.


                         MAINTENANCE PRACTICES

            l. Defendant has a practice of failing to maintain the
               accessible features of the facility, creating barriers to
               access for the Plaintiff, as set forth herein, in violation
               of 28 CFR § 36.211. This practice prevented access to
               the plaintiff equal to that of Defendant’s able-bodied
               customers causing Plaintiff loss of opportunity,
               anxiety, humiliation and/or embarrassment.

            m. Defendant has a practice of failing to maintain the
               accessible elements at the Subject Facility by
               neglecting its continuing duty to review, inspect, and
               discover transient accessible elements which by the
               nature of its design or placement, frequency of usage,
               exposure to weather and/or other factors, are prone to
               shift from compliant to noncompliant so that said
               elements may be discovered and remediated.
               Defendant failed and continues to fail to alter its
               inadequate maintenance practices to prevent future
               recurrence of noncompliance with dynamic accessible
               elements at the Subject Facility in violation of 28 CFR
               § 36.211, the 1991 ADAAG, and the 2010 ADAAG.
               These violations, as set forth hereinabove, made it
               impossible for Plaintiff to experience the same access
               to the goods, services, facilities, privileges, advantages

                                                                             Page 11 of 18
Case 2:20-cv-02089-JPM-tmp Document 1 Filed 02/05/20 Page 12 of 18            PageID 12




                and accommodations of the Subject Facility as
                Defendant’s able-bodied patrons and caused loss of
                opportunity,   anxiety,   embarrassment     and/or
                humiliation.

             n. Defendant has failed to modify its discriminatory
                maintenance practices to ensure that, pursuant to its
                continuing duty under the ADA, the Subject Property
                remains readily accessible to and usable by disabled
                individuals, including Plaintiff, as set forth herein, in
                violation of 28 CFR § 36.302 and 36.211. This failure
                by Defendant prevented access to the plaintiff equal to
                that of Defendant’s able-bodied customers causing
                Plaintiff loss of opportunity, anxiety, humiliation
                and/or embarrassment.


      26.    The discriminatory violations described above are not an exhaustive list

of the Defendant’s current barriers to equal access and violations of the ADA

because Plaintiff was unable to access and assess all areas of the subject premises

due to the architectural barriers encountered. A complete list of the subject location’s

ADA violations affecting the Plaintiff as a wheelchair user, and the remedial

measures necessary to remove same, will require an on-site inspection by Plaintiff’s

representatives pursuant to Federal Rule of Civil Procedure 34. Once the Plaintiff

personally encounters discrimination, as alleged above, or learns of discriminatory

violations through expert findings of personal observation, he has actual notice that

the defendant does not intend to comply with the ADA.

      27.    The Defendant has a practice of failing to maintain the accessible


                                                                             Page 12 of 18
Case 2:20-cv-02089-JPM-tmp Document 1 Filed 02/05/20 Page 13 of 18           PageID 13




elements at the Subject Property by neglecting its continuing duty to review, inspect,

and discover transient accessible elements which by the nature of its design or

placement, frequency of usage, exposure to weather and/or other factors, are prone

to shift from compliant to noncompliant, so that said elements are discovered and

remediated. Defendant failed and continues to fail to alter its inadequate

maintenance practices to prevent future recurrence of noncompliance with dynamic

accessible elements at the Subject Property in violation of 28 CFR §§ 36.202 and

36.211. These violations, as referenced hereinabove, made it impossible for Plaintiff,

as a wheelchair user, to experience the same access to the goods, services, facilities,

privileges, advantages and accommodations of the Subject Property as Defendant’s

able-bodied patrons.

      28.    Accessible elements at the Subject Property have been altered and/or

constructed since 2010.

      29.    The foregoing violations are violations of the 1991 ADAAG, and the

2010 ADAAG, as adopted by the U.S. Department of Justice. In instances where the

2010 ADAAG standards do not apply, the 1991 ADAAG standards apply, and all of

the alleged violations set forth herein can be modified to comply with the 1991

ADAAG standards.

      30.    The removal of the physical barriers, dangerous conditions and ADA

violations alleged herein is readily achievable and can be accomplished and carried


                                                                            Page 13 of 18
Case 2:20-cv-02089-JPM-tmp Document 1 Filed 02/05/20 Page 14 of 18            PageID 14




out without significant difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42

U.S.C. § 12181(9); 28 C.F.R. § 36.304.

      31.    Each of the violations alleged herein is readily achievable to modify to

bring the Subject Property into compliance with the ADA.

      32.    Removal of the physical barriers and dangerous conditions present at

the Subject Property is readily achievable because of the site conditions at the

Subject Property, the structural design of the subject facility, and the straightforward

nature of the necessary modifications.

      33.    To assist businesses in offsetting the costs associated with complying

with the ADA and removing barriers to access for individuals with disabilities,

Section 44 of the IRS Code provides a tax credit for small business owners, and

Section 190 of the IRS Code provides a tax deduction for all business owners,

including the Defendant.

      34.    Removal of the physical barriers and dangerous conditions at the

Subject Property is readily achievable because of the relative low cost of the

necessary modifications and the Defendant has the financial resources to make the

modifications, including the financial assistance made available to Defendant by the

government pursuant to Section 44 and/or Section 190 of the IRS Code.

      35.    By continuing to maintain and/or operate the Subject Property with

discriminatory conditions in violation of the ADA, Defendant contributes to


                                                                             Page 14 of 18
Case 2:20-cv-02089-JPM-tmp Document 1 Filed 02/05/20 Page 15 of 18           PageID 15




Plaintiff’s sense of isolation and segregation and deprives Plaintiff of the full and

equal enjoyment of the goods, services, facilities, privileges, and accommodations

available to able bodied individuals of the general public.

      36.    Defendant is required to remove the existing architectural barriers to

the physically disabled when such removal is readily achievable for its places of

public accommodation that have existed prior to January 26, 1992, 28 CFR

36.304(a); additionally, if there has been an alteration to Defendant’s place of public

accommodation since January 26, 1992, then Defendant is required to ensure to the

maximum extent feasible, that the altered portions of the facility are readily

accessible to and usable by individuals with disabilities, including people who use

wheelchairs, 28 CFR 36.402; and finally, if the Defendant’s facilities were designed

and constructed for first occupancy subsequent to January 26, 1993, as defined in 28

CFR 36.401, then the Defendant’s facilities must be readily accessible to and useable

by individuals with disabilities as defined by the ADA. To date, Defendant has failed

to comply with this mandate.

      37.    Plaintiff is without adequate remedy at law and is suffering irreparable

harm and reasonably anticipates that he will continue to suffer irreparable harm

unless and until Defendant, RI CK2, LLC, is required to remove the physical

barriers, dangerous conditions and ADA violations that exist at the Subject Property,




                                                                            Page 15 of 18
Case 2:20-cv-02089-JPM-tmp Document 1 Filed 02/05/20 Page 16 of 18              PageID 16




including those alleged herein. Considering the balance of hardships between the

Plaintiff and Defendant, a remedy in equity is warranted.

       38.    Plaintiff’s requested relief serves the public interest.

       39.    Plaintiff’s counsel is entitled to recover its reasonable attorneys’ fees

and costs of litigation from Defendant, RI CK2, LLC, pursuant to 42 U.S.C. §§

12188, 12205 and 28 CFR 36.505. Plaintiff will be denied full and equal access to

the subject premises, as provided by the ADA unless the injunctive relief requested

herein is granted.

       40.    Pursuant to 42 U.S.C. § 12188, this Court is vested with the authority

to grant Plaintiff injunctive relief; including an Order to alter the subject facilities to

make them readily accessible to, and useable by, individuals with disabilities to the

extent required by the ADA, and closing the subject facilities until the requisite

modifications are completed, and ordering Defendant to fulfill its continuing duty to

maintain the accessible features at the premises in the future as mandated by 28 CFR

36.211.

       WHEREFORE, the Plaintiff prays as follows:

       A.     That the Court find Defendant, RI CK2, LLC, in violation
              of the ADA and ADAAG;

       B.     That the Court enter an Order requiring Defendant, RI
              CK2, LLC, to (i) remove the physical barriers to access
              and (ii) alter the Subject Property to make the Subject
              Property readily accessible to and useable by individuals
              with disabilities to the full extent required by Title III of
                                                                                Page 16 of 18
Case 2:20-cv-02089-JPM-tmp Document 1 Filed 02/05/20 Page 17 of 18          PageID 17




            the ADA;

      C.    That the Court enter an Order directing Defendant,
            pursuant to 28 C.F.R. §36.211, to fulfill its continuing duty
            to maintain its accessible features and equipment so that
            the facility remains accessible to and useable by
            individuals with disabilities to the full extent required by
            Title III of the ADA;

      D.    That the Court enter an Order directing Defendant to
            implement and carry out effective policies, practices, and
            procedures to maintain the accessible features and
            equipment pursuant to 28 C.F.R. §36.302 and 28 C.F.R.
            §36.211.

      E.    That the Court enter an Order directing Defendant to
            evaluate and neutralize its policies and procedures towards
            persons with disabilities for such reasonable time so as to
            allow them to undertake and complete corrective
            procedures;

      F.    An award of attorneys’ fees, costs (including expert fees),
            and litigation expenses pursuant to 42 U.S.C. § 12205;

      G.    An award of interest upon the original sums of said award
            of attorney’s fees, costs (including expert fees), and other
            expenses of suit; and

      H.    Such other relief as the Court deems just and proper,
            and/or is allowable under Title III of the Americans with
            Disabilities Act.


      Dated this 27th day of January, 2020.




                                                                            Page 17 of 18
Case 2:20-cv-02089-JPM-tmp Document 1 Filed 02/05/20 Page 18 of 18   PageID 18




                             Respectfully submitted,

                             By: s/ Jeffrey Lucas Sanderson
                             Jeffrey Lucas Sanderson
                             Counsel for Plaintiff
                             Tennessee State Bar No.: 35712

Of Counsel:
Wampler, Carroll, Wilson & Sanderson, P.C.
44 N 2nd Street, Ste 502
Memphis, TN 38103
Telephone: (901) 523-1844
Email: wamplerpierce@gmail.com


DEFENDANT TO BE SERVED:
RI CK2, LLC
c/o Corporation Service Company
2908 Poston Avenue
Nashville, TN 37203




                                                                     Page 18 of 18
